Citation Nr: 0928046	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed squamous cell carcinoma is 
related to military service, to include as secondary to Agent 
Orange exposure.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in April 2007 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records and 
indicated private medical records have been obtained.  A VA 
examination has not been accorded the Veteran because there 
is no evidence that the Veteran had squamous cell carcinoma 
during service.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2.)  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. 
§ 3.309.

In this case, the Veteran claims that he developed squamous 
cell carcinoma as a result of exposure to Agent Orange.  The 
evidence of record reveals that the Veteran served in 
Vietnam.  He is therefore presumed under 38 U.S.C.A. 
§ 1116(f) to have been exposed to herbicide agents, to 
include Agent Orange.  However, the medical evidence of 
record does not show a current diagnosis of a presumptive 
disorder under 38 C.F.R. § 3.309(e).  Squamous cell carcinoma 
is not a presumptive disorder under 38 C.F.R. § 3.309(e).  
Accordingly, presumptive service connection for squamous cell 
carcinoma based on exposure to herbicides is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
929 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
diagnosis of a skin disorder.

After separation from military service, a January 2007 
private medical report noted that Veteran had a reoccurring 
lesion on his left ear.  The lesion was described as a "red 
papule on top of left ear" and a shave biopsy was done.

In a second January 2007 private medical report, the Veteran 
complained of dry skin on his face.  On examination, the 
examiner noted red crusty lesions on the Veteran's upper lip 
and left nasolabial area and a red flaky nasolabial fold.  
The examiner noted that liquid nitrogen was applied to the 
lesion and sunscreen recommendations were reviewed.

A January 2007 pathological report diagnosed the shave biopsy 
as squamous cell carcinoma.

A third January 2007 private medical report stated that the 
Veteran was informed of the biopsy results and was referred 
to a private physician.

A February 2007 private operative report noted that the pre- 
and post-operative diagnoses were squamous cell carcinoma.  
The examiner noted that "no residual tumor was detected 
microscopically and the surgery was considered to be 
complete."

The medical evidence of record does not show that the 
Veteran's currently diagnosed squamous cell carcinoma is 
related to military service, to include as secondary to Agent 
Orange exposure.  The Veteran's service treatment records are 
negative for any diagnosis of skin disorders.  While the 
Veteran has a current diagnosis of squamous cell carcinoma, 
there is no medical evidence of record that the Veteran had 
squamous cell carcinoma prior to January 2007, approximately 
40 years after separation from military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record that relates the Veteran's squamous cell 
carcinoma to military service or to Agent Orange exposure.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed squamous cell carcinoma is 
related to military service, to include as secondary to Agent 
Orange exposure.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed squamous cell carcinoma is related to 
military service or to Agent Orange exposure.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that the Veteran's currently diagnosed 
squamous cell carcinoma is related to military service.  As 
such, service connection for squamous cell carcinoma is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed squamous cell carcinoma to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for squamous cell carcinoma, to include as 
secondary to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


